Appeal from an order of the Supreme Court, Chautauqua County (James H. Dillon, J.), entered June 15, 2011 in a proceeding pursuant to CPBR article 75. The order remanded this matter to the American Arbitration Association for new proceedings in accordance with its “Regular Track” procedures.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Scudder, PJ., Centra, Peradotto, Bindley and Martoche, JJ.